Per Curiam.

Petitioner Association of the Bar moves that respondent’s name be struck from the roll of attorneys as mandated by subdivision 4 of section 90 of the Judiciary Law. Respondent was admitted to practice in this Department on June 29,1942. After trial in the Supreme Court, Bronx County, respondent, on June 28,1971, was convicted under counts 4 and 5 (taking unlawful fees), and, counts 7, 8, 12, 13 and 19 (bribe receiving) of an indictment filed against him on December 8, 1969. On September 14, 1971, Justice George M. Carney adjudged that respondent be sentenced to a term in prison as follows:
An indeterminate period of imprisonment for a maximum term of four years and minimum period of imprisonment of one year and committed to custody of the State Department of Correctional Services on counts four and five; to an indetermiate period of imprisonment for maximum term of four years and committed to custody of the State Department of Correctional Services on counts 7, 8, 12,13 and 19. All sentences to run concurrently and all to be served in State prison with sentence imposed on count 4.
Nothing has been submitted by respondent in opposition and petitioner has filed with us a certified copy of the judgment showing respondent’s convictions and sentence.
The crimes of bribe receiving and taking unlawful fees, of which respondent was convicted, are felonies under section *94200.10 of the New York revised Penal Law, and section 1826 of the former New York Penal Law (1909).
When convicted of a crime cognizable as a felony under the law of New York, under the provisions of subdivision 4 of section 90 of the Judiciary Law of the State of New York, a respondent, upon said conviction, ceases to be an attorney and counselor at law, or to be competent to practice law as such in the State of New York (Matter of Donegan, 282 N. Y. 285; Matter of Ginsberg, 1 N Y 2d 144).
Accordingly, respondent’s name should be stricken from the roll of attorneys.
MoGtvern, J. P., Markewich, Nunez, Kupferman and Eager, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.